Citation Nr: 0432289	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  98-01 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1966 
to November 1968 and from December 1968 to October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Honolulu, Hawaii.  In that decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a noncompensable evaluation to this disability, 
effective from March 27, 1997.  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the 
noncompensable evaluation assigned to his service-connected 
PTSD.  During the current appeal, and specifically by a 
December 1998 rating action, the RO awarded a compensable 
evaluation of 30 percent, effective from March 27, 1997, for 
the service-connected PTSD.  Thereafter, by a January 2003 
rating action, the RO granted an increased evaluation of 
50 percent, effective from March 27, 1997, for the 
service-connected PTSD.  This disability remains evaluated as 
50 percent disabling.  As such, the issue currently before 
the Board for appellate review is correctly defined as listed 
on the title page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  From March 27, 1997, the veteran's service-connected PTSD 
has been manifested by social and industrial impairment, 
including symptoms such as insomnia, nightmares, a depressed 
mood, intrusive thoughts, irritability, anger, and social 
isolation (except for some family members and old 
acquaintances) with the need to spend most free time in 
solitary pursuits as well as objective evaluation findings of 
sadness, a depressed mood and affect, irritability, and 
anger.  The veteran's PTSD has not been manifested by total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for the 
service-connected PTSD since March 27, 1997 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in March 2004, the RO discussed the type of 
evidence necessary to support the veteran's claim for an 
increased rating for his service-connected PTSD.  Also by 
this document, the RO notified the veteran that VA would make 
reasonable efforts to help him obtain such necessary evidence 
but that he must provide enough information so that VA could 
request the relevant records.  Further, the RO advised the 
veteran of attempts already made to obtain relevant evidence 
with regard to his claim.  Also, the veteran was asked to 
identify any additional information or evidence concerning 
his records so that VA could try to obtain them.  

Additionally, the October 1997 rating decision, the December 
1997 statement of the case, as well as the supplemental 
statements of the case issued in December 1998, January 2003, 
March 2004, and May 2004 notified the veteran of the relevant 
criteria and evidence necessary to substantiate his increased 
rating claim.  These documents also included discussions 
regarding the evidence of record, adjudicative actions taken, 
and the reasons and bases for the denial of his claim for an 
increased rating for his service-connected PTSD.  

Throughout the current appeal, the RO has made attempts to 
obtain records of treatment identified by the veteran.  
Furthermore, during the current appeal, the veteran has been 
accorded several pertinent VA examinations.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA with regard to the veteran's 
claim for an increased rating for his service-connected PTSD.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Factual Background

According to the DD 214, Armed Forces Of The United States 
Report Of Transfer Or Discharge (DD 214), the veteran had 
almost five years of active military duty, including 
approximately two-and-a-half years of foreign and/or sea 
service.  His military occupational specialty was that of a 
field artillery crewman.  His awards and decorations included 
the Silver Star medal.  

Service medical records are negative for complaints of, 
treatment for, or findings of a psychiatric disability, to 
include PTSD.  The separation examination conducted in 
October 1971 demonstrated that the veteran's psychiatric 
system was normal.  

At a VA PTSD examination conducted in June 1997, the veteran 
reiterated service experiences that he had described at a VA 
Social Survey conducted in the previous month.  In 
particular, he reported that, during his service in Vietnam, 
he was subjected to intense artillery and incoming fire 
attacks by enemy forces and witnessed a fellow serviceman and 
friend have his legs mutiliated by enemy fire.  He reported 
that, for approximately 25 years since his separation from 
service, he worked consistently for the same employer without 
excessive absence from his job due to sick leave or PTSD 
symptoms and without any disciplinary action.  He did 
describe some problems with irritability and arguments at 
work during his early post service years but reported that 
this trouble essentially stopped during the last decade.  

The veteran's subjective complaints, at the time of the 
examination, included nightmares, dreams, intrusive thoughts, 
auditory hallucinations, olfactory hallucinations, visual 
hallucinations, lost enthusiasm and motivation, feelings of 
detachment and isolation from domestic and community 
resources, emotional inhibition (including retreat from 
demonstrations of affection by his wife and children), 
expectations of early death, difficulty sleeping at night, 
hypervigilance, an exaggerated startle response, 
irritability, severe concentration problems, nocturnal 
sweating, trembling of his muscles, and episodes of 
intensification of his heartbeat and acceleration of his 
pulse.  Objective evaluation findings included good hygiene 
and grooming, coherent speech, oriented times three, moderate 
anxiety (including frequent moving of body, arms, and hands 
in an anxious display while seated in the interview), 
sadness, anger, normal memory for recent and remote events, 
concentration difficulties, the ability to interpret proverbs 
normally, demonstrable impairment of anteriograde memory, and 
some insight into the nature of the mental health situation.  

The examiner observed that the veteran presented an honest 
and highly motivated history and presentation of symptoms.  
In addition, the examiner diagnosed, on Axis I, PTSD and 
assigned a Global Assessment of Functioning (GAF) score of 60 
at the time of the interview and as representative of the 
highest level of functioning within the last year.  The 
examiner explained that this score represented moderate 
symptoms affecting social, family, and community functioning 
and that the veteran appeared to have been able to maintain 
adequate functioning in the work environment.  

In October 1997, the RO considered these in-service, and 
post-service, records.  In particular, the RO concluded that 
the evidence warranted the grant of service connection for 
PTSD.  Additionally, the RO assigned a noncompensable 
evaluation to this disability, effective from March 27, 1997.  

Following receipt of notification of the October 1997 
decision, the veteran perfected a timely appeal with respect 
to the noncompensable rating assigned to his 
service-connected PTSD.  According to the relevant evidence 
received during the current appeal, at a VA outpatient 
treatment evaluation completed in December 1997, the veteran 
complained of insomnia, depression with crying spells, 
irritability, panic attacks, auditory hallucinations, and 
episodes involving a pounding heart, sweating, and shaking.  
Objective evaluation findings included some depression, 
irritability, rare hallucinations of war, alertness, 
orientation times three, good judgment, moderate insight, and 
no suicidal or homicidal ideations.  The examiner diagnosed 
PTSD, assigned a GAF score of 40 for this disability, and 
prescribed medication.  

At a VA outpatient treatment session subsequently conducted 
in February 1998, the veteran reported increased sleep with 
medication but also described continued episodes of panic 
attacks, shaking, and sweating associated with combat 
memories.  Two months later in April 1998, the veteran noted 
that the medication that he was taking had resulted in a 
decrease of his PTSD symptoms, including normal sleep habits.  

In June 1998, the veteran complained of sleep disturbance, 
depression, and anger.  In the following month, he reported 
that his medication had resulted in his ability to sleep for 
six hours as well as a decrease in his hyperarousal and 
irritability.  The examiner observed no depression in the 
veteran.  

At an October 1998 VA outpatient treatment session, the 
veteran expressed his belief that his medication had been 
beneficial.  In particular, he reported that his medication 
had resulted in some improvement in the quality of his sleep 
(including between five and six hours of sleep), significant 
management of his anger, and an improvement of his 
relationship with his children.  The examiner instructed the 
veteran to continue taking his medication.  

In December 1998, the RO considered these additional medical 
records.  In particular, the RO concluded that the evidence 
warranted the grant of a compensable disability rating of 
30 percent, effective from March 27, 1997, for the 
service-connected PTSD.  

Additional medical records subsequently received reflect 
approximately monthly individual counseling at the local VA 
medical center between March 1997 and March 2000.  During 
that time, the veteran's PTSD symptoms, which included sleep 
problems, intrusive thoughts, nightmares, isolation, trouble 
dealing with crowds, depression, anger, flashbacks, and 
anxiety, remained high.  Also, the veteran was found to be 
dealing with significant job stress, including concerns that 
his job was going to be abolished as well as problems with a 
co-worker, an "ok[ay]" manner.  Specifically, at a December 
1998 session, the veteran reported that he had had to take a 
reduction in status at his job.  In April 1999, he was found 
to be better at controlling his anger.  

At a VA outpatient treatment session conducted in July 1999, 
the veteran complained of disturbance of sleep due to 
flashbacks and nightmares, hypervigilance, easy arousability 
at night, and mild depression.  He reported that he was 
otherwise generally stable.  Objective evaluation findings 
included mild dysphoria, no suicidal ideation, and no 
psychotic elements.  In October 1999, the veteran's symptoms, 
including in particular his nightmares and feelings of 
sadness, had worsened somewhat.  A follow-up VA evaluation 
completed in February 2000 reflected these same findings as 
well as the examiner's assignment of a GAF score of 50 
associated with the veteran's PTSD.  

Between March 2000 and September 2002, the veteran 
participated in VA group PTSD therapy sessions on an almost 
weekly basis.  His symptoms during that time included 
agitation and anger.  

In December 2000, the veteran underwent a VA PTSD 
examination.  At that time, he complained of preoccupation 
with war trauma, distressing dreams of war trauma, 
nightmares, occasional flashbacks, recurring intrusive 
recollections of events, avoidance of stimuli, some feelings 
of detachment and estrangement with an inability to recall 
important aspects of the trauma, difficulty falling asleep, 
irritability, outbursts of anger, difficulty concentrating, 
and exaggerated startle responses.  The veteran also stated 
that, although he is able to work, he is "quite irritable at 
work and can only work because he is able to function in an 
environment that he has been in for many years."  He also 
described some difficulties with interpersonal relations at 
work.  The report of this evaluation includes a notation that 
the veteran's symptoms "appear to be somewhat less in 
control than earlier."  

Objective evaluation findings included neat and casual 
grooming, a somewhat constricted affect, mild dysthymia, 
irritability, a cooperative and open attitude, no perceptual 
distortions, no auditory or visual hallucinations, a somewhat 
below-average intelligence with a rather poor fund of 
information and with rather concrete thinking, some 
difficulty with spelling and other cognitive functions 
requiring concentration and focus, significant preoccupation 
with past war trauma, no other obsessional ruminations, no 
thought disorder, no delusional development, good flow and 
rhythm of speech, and no psychomotor retardation or 
agitation.  

The examiner diagnosed, on Axis I, chronic PTSD and assigned 
a GAF score of 55.  The examiner explained that the veteran 
had significant PTSD symptoms which had "clearly increased 
since his last examination."  The examiner cited the 
veteran's conflicts with peers and co-workers as well as his 
great deal of irritability (which had led to marital breakup 
and various family tensions).  In addition, the examiner 
noted that the veteran continued to be very active in 
treatment and that he was able to maintain vocational 
functioning at that time.  Further, the examiner expressed 
his opinion that the veteran was a possible future candidate 
for inpatient PTSD treatment, particularly when his job was 
no longer a stabilizing factor.  The examiner felt that the 
veteran "will have increasing symptomatology given his past 
history and his general course of deterioration over time."  

In a March 2002 addendum, the examiner expressed his opinion 
that the veteran met the criteria for a diagnosis of PTSD.  
In support of this conclusion, the examiner explained that 
the veteran was exposed to life threatening situations during 
his Vietnam service when he served with a combat artillery 
unit for two years.  The examiner cited the evidence 
contained in the claims folder which indicated that the 
veteran was engaged in combat with the enemy.  Further, the 
examiner noted that the veteran's symptoms, which include 
recurrent and intrusive distressing recollections of war, 
recurrent distressing dreams of trauma, efforts to avoid 
conversations and feelings, detachment, sense of a shortened 
future, difficulty staying asleep, difficulty concentrating, 
irritability, and anger, are "clearly related to his war 
time traumatic experiences."  

At an individual VA outpatient treatment session conducted in 
July 2002, the veteran complained of a depressed mood, anger, 
irritability, flashbacks of war, persistent nightmares, and 
feelings of sadness.  The examiner observed that the veteran 
was well dressed and groomed, cooperative, pleasant, sad 
looking, and in no distress.  A mental status evaluation 
demonstrated alertness, orientation times three, no abnormal 
body movements, normal rate and tone of speech, a depressed 
mood and affect, goal-directed thought process, no 
hallucinations or delusions, no suicidal or homicidal 
thoughts, a good memory, as well as good insight and 
judgment.  The examiner assessed PTSD and assigned a GAF 
score of 45.  

These complaints and objective evaluation findings were 
confirmed at follow-up treatment sessions completed in August 
and September 2002 by the same examiner who had conducted the 
July 2002 examination.  In addition, the examiner assigned a 
GAF score of 50 at the August 2002 interview and a GAF score 
of 45 at the September 2002 session.  

In January 2003, the RO considered these additional medical 
records.  The RO concluded that the evidence warranted the 
grant of an increased rating of 50 percent, effective from 
March 27, 1997, for the veteran's service-connected PTSD.  

According to additional medical records subsequently 
received, at an individual VA outpatient treatment session 
conducted in October 2002, the veteran complained of 
depression, isolation, and some nightmares of the war.  The 
examiner observed that the veteran was well dressed and 
groomed, cooperative, pleasant, sad looking, and in no 
distress.  A mental status evaluation demonstrated alertness, 
orientation times three, no abnormal body movements, normal 
rate and tone of speech, a depressed mood and affect, 
goal-directed thought process, no hallucinations or 
delusions, no suicidal or homicidal thoughts, a good memory, 
as well as good insight and judgment.  The examiner assessed 
PTSD and assigned a GAF score of 45.  

These complaints and objective evaluation findings were 
confirmed at follow-up treatment sessions completed in 
November 2002, February 2003, April 2003, and May 2003.  In 
addition, at July and October 2003 VA outpatient evaluations, 
the examiner found essentially the same symptoms on 
examination but observed that the veteran appeared to be less 
sad than he had previously been.  At both of these 
evaluations, the examiner assigned a GAF score of 40.  At 
subsequent evaluations completed on a monthly basis between 
December 2003 and February 2004, the examiner observed that 
the veteran was, once again, looking sad.  

Furthermore, between August 2002 and August 2003, the veteran 
participated in VA group PTSD therapy sessions approximately 
twice per month.  His symptoms during that time included 
anger and irritability.  

In a letter dated in August 2003, the licensed social worker 
who treats the veteran in group therapy sessions at a local 
veterans center described the veteran's condition as chronic 
and severe war-related PTSD.  In a separate document dated on 
the same day, this social worker explained that, despite 
continued efforts, the veteran continues to have difficulty 
managing his angry reactions.  The social worker expressed 
her belief that the veteran's PTSD symptoms are chronic and 
severe.  

In September 2003, the veteran underwent a VA PTSD 
examination.  At that time, he complained of ongoing sleep 
disturbances (including initial insomnia), ongoing 
nightmares, a depressed mood, intrusive thoughts, 
irritability, and anger.  He admitted that he has a good 
relationship with his children and grandchild.  He denied 
experiencing any panic attacks.  

The veteran also explained that he is mostly isolated 
socially.  In particular, he noted that he has only dated a 
few times since his divorce and that he occasionally 
socializes with some old acquaintances.  He stated that his 
main social contact is through his family (including his 
sons, their girlfriends, and his grandchild) and that he 
spends most of his free time in solitary pursuits including 
yard and house work as well as fishing.  Further, he 
described an ongoing conflict with a co-worker, although he 
admitted being able to avoid her most of the time because he 
(the veteran) basically works alone.  

Based upon a review of the medical records included in the 
claims folder, the examiner noted that treatment for the 
veteran's PTSD symptoms includes medication, approximately 
monthly individual therapy sessions, approximately weekly 
group therapy sessions, but no psychiatric hospitalizations.  
In addition, the examiner stated that there have been no 
significant periods of time during which the veteran was 
completely asymptomatic.  

A mental status evaluation demonstrated no impairment in 
communication, a linear thought process with no impairment, 
no delusions or hallucinations, no inappropriate behavior, no 
suicidal or homicidal ideations, independent and good ability 
to maintain personal hygiene, orientation times three, no 
impairment in memory, no obsessive or ritualistic behavior, 
normal speech (with regular volume, rate, rhythm, and 
content), a depressed mood, irritability, and anger.  

The examiner diagnosed, on Axis I, PTSD and assigned a GAF 
score of 51.  Additionally, the examiner expressed his 
opinion that the veteran is experiencing a stable period of 
moderate to moderately severe symptoms.  In support of these 
conclusions, the examiner cited the veteran's ability to 
maintain employment for the past 30 years despite a 
longstanding conflict with a co-worker due in part to the 
solitary nature of his work as well as the veteran's ability 
to maintain good relationships with his sons, their 
girlfriends, and his grandchild.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Since the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).  

According to the applicable diagnostic code, a 50 percent 
evaluation will be awarded with evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  

The next higher evaluation of 70 percent will be awarded with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Furthermore, a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard 
v. Brown, 9 Vet.App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 31 to 40 is illustrative of some impairment in 
reality testing or communication (e.g., speech which is at 
times illogical, obscure, or irrelevant) or major impairment 
in several areas such as work or school, family relations, 
judgment, thinking, or mood (e.g., a depressed man avoids 
friends, neglects family, and is unable to work; a child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score of 41 to 50 is 
representative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51 to 60 is illustrative of moderate symptoms 
(including a flat affect, circumstantial speech, and 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (such as few friends and 
conflicts with peers or co-workers).  Id.  

In the present case, the veteran has consistently asserted 
that his PTSD symptoms, including insomnia, nightmares, a 
depressed mood, intrusive thoughts, irritability, anger, and 
social isolation (except for some family members and old 
acquaintances) with the need to spend most free time in 
solitary pursuits (such as yard and house work as well as 
fishing), have increased in severity.  Further, in a March 
2004 statement, the veteran's son explained that he has 
witnessed his father's anger, which is exhibited by behavior, 
pacing, and raising his voice.  The son also noted that his 
father remains socially isolated most of the time, does not 
have many friends (and basically has only one neighbor to 
whom he speaks once in a while), has difficulty remembering 
things, avoids large crowds, over-reacts to sudden noises or 
unexpected sounds, and increased irritability when asked 
certain questions.  These lay statements concerning the 
veteran's service-connected PTSD pathology are deemed to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Importantly, however, such descriptions of this 
disability must be considered in conjunction with the 
clinical evidence of record and the pertinent rating 
criteria.  

In this regard, the Board acknowledges that recent medical 
records have demonstrated evidence of sadness, a depressed 
mood and affect, irritability, and anger.  Psychiatric 
treatment has included medication and routine individual and 
group therapy sessions.  Additionally, the examiner who 
conducted the VA PTSD examination in September 2003 assigned 
a GAF score of 51, which is illustrative of moderate symptoms 
(including a flat affect, circumstantial speech, and 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (such as few friends and 
conflicts with peers or co-workers).  Further, this examiner 

expressed his opinion that the veteran's PTSD symptoms are 
moderate to moderately severe in severity.  Moreover, 
outpatient clinic records reflect GAF scores primarily in the 
40-50 range reflecting a serious social and industrial 
impairment.  Resolving doubt in the veteran's favor, the 
Board finds that a 70 percent evaluation is warranted for the 
veteran's PTSD.  

Significantly, however, a total schedular rating for this 
service-connected disability is not warranted.  First, mental 
status evaluations have not demonstrated such symptoms as a 
gross impairment in communication or thought processes, 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Further, the 
veteran has been able to maintain employment for the past 
30 years despite a longstanding conflict with a co-worker due 
in part to the solitary nature of his work.  Also, the 
veteran has been able to maintain good relationships with his 
sons, their girlfriends, and his grandchild.  In addition, 
the veteran has not been hospitalized for his PTSD.  
Therefore, a total schedular rating for the veteran's 
service-connected PTSD is not warranted.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 


use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's PTSD results in 
marked interference with his employment or requires frequent 
periods of hospitalization.  Rather, the Board notes that the 
percentage ratings under the Schedule are representative of 
the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that his PTSD results in unusual disability 
or impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

A disability rating of 70 percent for the service-connected 
PTSD from March 27, 1997 is allowed, subject to the 
regulations governing the award of monetary benefits.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



